Citation Nr: 1635938	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  10-11 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a back disability, to include degenerative arthritis.

2.  Entitlement to service connection for a right knee disability, to include degenerative arthritis.

3.  Entitlement to service connection for a left knee disability, to include degenerative arthritis.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1983.

These matters come before the Board of Veterans' Appeals (Board) from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In June 2011 and December 2014, the Board remanded the claim for further development.

In March 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the proceeding is associated with the claims file.

In an August 2015 statement and an April 2016 Post-Remand Brief, the Veteran's representative requested that the Veteran's appeal be advanced on the docket as the Veteran is currently homeless.  In order to avoid further delay of the processing of the Veteran's case, the undersigned VLJ has granted a motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7017(a)(2)(C)  (West 2014) and 38 C.F.R. § 20.900(c)  (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

The Board regrets further delay, but finds that VA's duty to assist the Veteran has not been fully satisfied.

Throughout the course of this appeal, the Veteran has maintained that his current back, right knee and left knee disabilities had their onset during service as a result of parachute jumps.  His DD-214 indicates he was awarded a Parachutist Badge and at his Board hearing in March 2011, he indicated he had participated in 105 jumps during his 12 years of active duty service.  

Despite multiple efforts to locate the Veteran's complete service treatment records (STRs), a significant portion of them are not available.  In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See Cramer v. Nicholson, 19 Vet. App. 215 (2005)(per curiam) citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Currently, the available treatment records do not show evidence of injury to or treatment for the back or either knee and there is evidence of post-service injuries to the left knee and back in the late 1980s for which the Veteran sought worker's compensation.  In addition, the medical opinions rendered by a VA examiner in December 2010 are not supportive to the claim.

Nonetheless, in his March 2010 Form 9, the Veteran indicated he had doctor's visits when at Fort Bragg, Fort Wainwright and other bases where he was stationed while in the military that indicated he had bone chips and arthritis in both knees and a back contusion due to his activity in the service.  See also March 2011 Hearing Transcript.  The Veteran continues to contend that his disabilities had onset in service and his back and left knee were reinjured during his post-service employment.  Id.

In June 2011, the Board remanded the claims for the RO to request information from the Veteran regarding the location, timeframe and doctor's name for a post-service physical he indicated having right after separation from service that showed bone chips in his knees.  The Veteran indicated he had a physical at Fort Myers in July 1983 and that records from Kaiser Permanente would show that prior to entering government employment he had to sign a waiver due to back and knee issues and that he had an operation on his knees.  

In response to information provided by the Veteran, VA requested records for the period between July 1, 1983 and July 31, 1983 from Kaiser Permanente in August 2012 again in September 2012.  No response was received.  VA also requested inpatient clinical records from August 1, 1983 to August 31, 1983 at Fort Myers Hospital in Virginia.  Both requests were made using a form of the Veteran's name that did not appear in his military records.  In addition, the records from Kaiser Permanente dated in 1989 that do appear in the claims file and relate to the Veteran's post-service occupational injuries do not contain the name used by VA to request additional records from Kaiser during the course of this appeal.

In December 2014, the Board remanded the claims again.  The Board directed the RO to request the Veteran to authorize release of private records, such as those at Fairbanks Hospital to VA.  The Veteran did not respond.  The Board also sought treatment notes from Womack Army Medical Center at Fort Bragg and the Veteran's personnel records.  A request was sent to Womack Army Medical Center in March 2015 again asking for records with a different name than that recorded in his personnel records or on his DD-214.

The Board finds that the duty to assist the Veteran has not yet been satisfied as records requests have not been made using the name the Veteran primarily used when in the military.  The Board concludes that a final effort must be made to request records from Fort Myers, Kaiser Permanente and Womack Army Medical Center at Fort Bragg using all three names the Veteran has been known to use as stated in the heading of this Remand.
In addition, the Board notes that a records request has not been sent to Bassett Army Community Hospital at Fort Wainwright in Alaska.  This was a military base at which the Veteran indicated he sought treatment during service.  See March 2010 Form 9.  A request for records pertaining to the Veteran using all three of the names appearing in the claims file should be sent to Fort Wainwright on remand.

Finally, in order to give the Veteran every opportunity, the RO should provide him another chance to provide information as to any private treatment he received in service or close to separation from service for his back and knees, to include Fairbanks Hospital.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request that the Veteran identify any sources of private treatment of his injuries while in service or after service that do not already appear in the claims file, such as Fairbanks Hospital, and to authorize release of those records to VA. All requests and responses, positive and negative, must be documented in the claims file.  If any requested records are unavailable, the appellant should be so notified.
 
 2. After securing the necessary authorization, request treatment notes and inpatient clinical records for the Veteran directly from Womack Army Medical Center at Fort Bragg and from Bassett Army Community Hospital at Fort Wainwright.  These requests should include all three names used by the Veteran, to include the form of his name appearing in the personnel records and on his DD-214.  All requests and responses, positive and negative, must be documented in the claims file.  If any requested records are unavailable, the appellant should be so notified.
 
3.  Make an additional request for records dated between August 1, 1983 and August 31, 1983 from Kaiser Permanente.  Such request should include all three names used by the Veteran, to include the form of his name appearing in the personnel records and on his DD-214.  All requests and responses, positive and negative, must be documented in the claims file.  If the requested records are unavailable, the appellant should be so notified.
 
4. After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




